United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CANANDIAGUA VETERANS MEDICAL
CENTER, Canandaigua, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0784
Issued: July 21, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 10, 2016 appellant filed a timely appeal of a January 28, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation to reflect the
offset for the federal employment portion of her social security retirement benefits.
On appeal appellant contends that OWCP erred in reducing her compensation.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 9, 2012 appellant, then a 64-year-old health science specialist, filed an
occupational disease claim (Form CA-2) alleging that on July 5, 2012 she first became aware
that her asthma had been aggravated by dust caused by construction in her work area. She did
not stop work and was relocated to another location until construction was done. OWCP
accepted the claim for asthma, as well as appellant’s later claim for a recurrence of disability
(Form CA-2a) beginning May 10, 2014.
Appellant received supplemental roll benefits as of May 10, 2014 until she was placed on
the periodic rolls as of November 16, 2014.
In a January 6, 2016 Federal Employees’ Retirement System (FERS) and Social Security
Administration (SSA) Dual Benefits Calculations worksheet, SSA noted appellant’s receipt of
SSA benefits and provided her SSA rate with FERS and SSA rate without FERS from May 2014
through December 2015. Effective December 2014 and December 2015, it noted her current
monthly SSA rate with FERS was $2,220.10 and her SSA rate without FERS was $2,085.10, a
difference of $135.00.
By decision dated January 28, 2016, OWCP informed appellant that her compensation
payments would be reduced by $124.62. It explained that SSA benefits were paid monthly or 12
payments per year while FECA benefits were paid every 28 days or 13 payments per year.
OWCP then calculated the monthly SSA offset by dividing $135.00 (the difference between
$2,220.10 and $2,085.10) by 12/13 resulting in an offset amount of $124.62. It also advised
appellant that the annual increases in SSA benefits would result in an increased offset for her
FECA benefits.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.2
Section 8116(d) of FECA requires that compensation benefits be reduced by the portion
of SSA benefits based on age or death that are attributable to federal service.3 If an employee
receives SSA benefits based on federal service, her compensation benefits shall be reduced by
the amount of SSA benefits attributable to her federal service.
OWCP procedures provide that, while SSA benefits are payable concurrently with FECA
benefits, the following restrictions apply: in disability cases, FECA benefits will be reduced by
SSA benefits paid on the basis of age and attributable to the employee’s federal service.4 The
offset of FECA benefits by SSA benefits attributable to employment under FERS is calculated as
2

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

3

5 U.S.C. § 8116(d). See N.R., Docket No. 12-1853 (issued June 10, 2013).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4(e)(2) (January 1997);
Chapter 2.1000.11 (February 1995).

2

follows: where a claimant has received SSA benefits, OWCP will obtain information from SSA
on the amount of the claimant’s benefits beginning with the date of eligibility to FECA benefits.
SSA will provide the actual amount of SSA benefits received by the claimant/beneficiary. It will
also provide a hypothetical SSA benefit computed without FERS covered earnings. OWCP will
then deduct the hypothetical benefit from the actual benefit to determine the amount of benefits
which are attributable to federal service and that amount will be deducted from FECA benefits to
obtain the amount of compensation payable.5
ANALYSIS
OWCP accepted appellant’s claim for asthma. Appellant received compensation benefits
on the periodic rolls as of November 16, 2014. By decision dated January 28, 2016, OWCP
reduced her wage-loss compensation to reflect the offset of FERS on her SSA benefits. As noted
above, FECA benefits must be reduced by SSA benefits paid on the basis of age and attributable
to the employee’s federal service. As appellant was in receipt of compensation benefits on the
periodic rolls, it is OWCP’s burden to justify reduction.
The Board finds that OWCP has met its burden to justify reduction of appellant’s
compensation benefits. The SSA provided the SSA rate with FERS and the hypothetical SSA
rate without FERS. The difference between the amounts must be deducted from FECA benefits,
as noted above. Based on the information provided by the SSA, OWCP determined that $124.62
should be deducted from appellant’s continuing wage-loss compensation. No contrary evidence
was presented.
On appeal appellant argues that OWCP erred in reducing her compensation benefits
based on her SSA benefits without FERS. She argues that SSA included her part-time earnings
for a nonfederal employer when it calculated her FERS offset as she worked for both the
employing establishment and a nonfederal employer at the same time. Appellant also contends
that the January 28, 2016 decision was invalid as it contained no appeal rights.
The Board finds that appellant’s arguments do not establish that OWCP incorrectly
reduced her compensation. Appellant has submitted no evidence showing that SSA incorrectly
included wages from a nonfederal employer in its FERS offset calculation as claimed. While she
is correct that the January 28, 2016 decision contained no appeal rights, appellant did perfect her
appeal with the Board and appealed this decision on March 25, 2016 to the Board thus has not
been prejudiced by not receiving her appeal rights. Therefore, OWCP’s failure to enclose appeal
rights constitutes harmless error.6
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

5

See W.C., Docket No. 15-1280 (issued November 13, 2015).

6

See Dorothy A. Noval, Docket No. 93-2351 (issued May 15, 1995).

3

CONCLUSION
The Board finds that OWCP properly reduced appellant’s compensation to reflect the
offset for her federal employment portion of her social security retirement benefits.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 28, 2016 is affirmed.
Issued: July 21, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

